        Case 2:19-cv-01974-KJN Document 38 Filed 08/21/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RENELL THORPE,                                     No. 2: 19-cv-1974 KJN P
12                        Plaintiff,
13           v.                                          ORDER
14    C. HEARN, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. The court received a document from plaintiff which appears to be a

19   proposed settlement statement. The proposed settlement statement will not be filed on the court

20   docket. Instead, the undersigned herein directs the Clerk of the Court to forward plaintiff’s

21   proposed settlement statement to defense counsel.

22          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to send

23   defense counsel plaintiff’s proposed settlement statement.

24   Dated: August 20, 2020

25

26
     Thor1974.ord
27

28
                                                       1
